Exhibit 10D

 

November 25, 2003

 

PERSONAL AND CONFIDENTIAL

Mr. Michael Bray

1516 Bette Lane

Hellertown, PA 18055

 

Dear Mike:

 

We are pleased to offer you the position of President of TNP Enterprises, Inc.
(“TNP”) under the terms and conditions herein indicated. For purposes of this
agreement the term “TNP” shall also include any affiliate or subsidiary of TNP
to which you are transferred during the term of this agreement with your
consent. In your position of President you will have the duties,
responsibilities, and authority normally associated with such position and will
report to the Chief Executive Officer of TNP.

 

Term of Agreement

 

The term of this agreement shall be for three years effective January 19, 2004
and shall expire on January 19, 2007.

 

Compensation

 

During the term of this agreement, you will be entitled to annual compensation
of not less than $450,000 payable as described below.

 

  1. Your annual salary will be not less than $450,000. The amount of
compensation will be reviewed by the Board of Directors at the regularly
scheduled meeting immediately prior to the effective date of this agreement and
may be adjusted upward to reflect then current market compensation for an
employee holding the above noted position.

 

  2. You will be eligible to receive an annual incentive bonus ranging from 0%
to 37.5% of your Base Salary if you remain employed by TNP through the end of
each calendar year during the term of this agreement. The amount of your annual
incentive bonus will be based on the attainment of certain pre-established
financial and operational goals of TNP. Your target annual incentive bonus shall
be equal to 25% of your Base Salary. However, for 2004 your annual incentive
bonus shall be not less than $150,000.

 

  3. You will be eligible for all of TNP’s benefits, including major medical,
dental, life, and long-term disability insurance, pension plan participation,
excess benefit plan participation, thrift plan participation, deferred
compensation plan participation, holiday pay and vacation pay, in accordance
with TNP’s plans and policies as in effect from time to time.



--------------------------------------------------------------------------------

Termination Without Cause

 

Notwithstanding any other provision of this agreement, in the event that during
the term of this agreement, your employment with TNP is terminated by you for
Good Reason (as defined below) or by TNP for any reason other than for Cause (as
defined below), you shall be entitled to receive the greater of either (a) a
lump sum payment equal to the continuation of your then current annual salary
for a period of 18 months, plus an amount equal to the incentive compensation
for the year in which the termination occurs, pro rated for the number of months
employed during that year, or (b) a lump sum payment equal to the then current
annual salary divided by twelve and multiplied times the total number months
between the date of termination and the date this agreement would terminate,
plus an amount equal to the incentive compensation for the year in which the
termination occurs, pro rated for the number of months employed during that
year. You shall also be entitled to medical insurance at a cost to you equal to
that paid by employees of TNP for the greater of (a) 18 months or (b) the date
this agreement would terminate.

 

For the purposes of this agreement, Good Reason shall mean any of the following
(without your prior express written consent) (i) a material adverse change in
your title, position, duties or responsibilities (provided, however, that a
redesignation of your title, duties or responsibilities among TNP and its
subsidiaries and affiliates shall not constitute Good Reason if your overall
duties and status among TNP and its subsidiaries and affiliates are not
substantially adversely affected); (ii) your compensation arrangements as
provided in this agreement are decreased by TNP; (iii) your benefits under the
employee benefit plans and programs of TNP are, in the aggregate, materially
decreased; (iv) there is a material adverse change in your reporting rights
and/or obligations; or (v) TNP requires you to relocate to a location more than
sixty-five (65) miles from the location of your office at TNP. A termination for
Good Reason under this agreement must occur within thirty (30) days after the
event that first provides a basis for such termination.

 

Termination for Cause

 

In the event that during the term of this agreement, your employment with TNP is
terminated for Cause, all rights under this agreement shall cease and you shall
not be entitled to any additional compensation or payments hereunder. For the
purposes of this agreement, Cause shall mean (i) your willful and continued
failure to substantially perform your duties with TNP (excluding any failure
resulting from your disability), subject to any appeal or grievance procedure
set forth in TNP’s Personnel Policy Manual; (ii) your performance of any act or
acts constituting a felony involving moral turpitude and which results or is
intended to result in damage or harm to TNP, whether monetary or otherwise, or
which results in or is intended to result in improper gain or personal
enrichment; or (iii) violations of TNP’s Personnel Policy Manual, as constituted
at any time prior to the expiration of this agreement, concerning personal
conduct; provided, that TNP must follow its disciplinary procedures as set forth
therein.

 

2



--------------------------------------------------------------------------------

Your employment with TNP may be terminated with Cause only if (1) you shall have
received, at least 30 days prior to the date specified by TNP therein as the
effective date of termination, written notice describing the basis for TNP’s
determination that Cause exists and (2) you shall not have fully cured prior to
such effective date each basis for such determination that Cause exists.

 

Change of Control

 

In the event a Change of Control (as defined below) occurs and you are either
(x) terminated without Cause, or (y) you terminate your employment for Good
Reason, you will be entitled (a) to a lump sum payment equal to three times your
then current annual salary, and (b) medical insurance for three years at a cost
to you equal to that paid by employees of TNMP.

 

For purposes of this Agreement a Change of Control means an event which shall be
deemed to have occurred if:

 

  (i) any “person” as such term is used in Section 13(d) and 14(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”) (other than TNP, any
trustee or other fiduciary holding securities under any employee benefit plan of
TNP, or any company owned, directly or indirectly, by the stockholders of TNP in
substantially the same proportions as their ownership of stock of TNP) is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of TNP representing 50% or more of
the combined voting power of TNP’s then outstanding securities;

 

  (ii) during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board, and any new director (other than
a director designated by a person who has entered into an agreement with TNP to
effect a transaction described in clause (iii) or (iv) herein) whose election by
the Board or nomination for election by TNP stockholders was approved by a vote
of at least two-thirds of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute at least
a majority thereof;

 

  (iii) the stockholders of TNP approve a merger or consolidation of TNP with
any other corporation, other than a merger or consolidation that would result in
the voting securities of TNP outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) more than 50% of the combined voting power
of the voting securities of TNP or such surviving entity outstanding immediately
after such merger or consolidation; provided, however, that a merger or
consolidation effected to implement a recapitalization of TNP (or similar
transaction) in which no “person” (as hereinabove defined) acquires more than
25% of the combined voting power of TNP’s then outstanding securities shall not
constitute a Change of Control; or

 

3



--------------------------------------------------------------------------------

  (iv) the stockholders of TNP approve a plan of complete liquidation of TNP or
an agreement for the sale or disposition by TNP of, or TNP sells or disposes of,
all or substantially all of TNP’s assets.

 

An initial public offering by TNP of its common stock or other equity securities
will not be deemed to be a Change of Control.

 

The lump sum payable under this Change of Control provision shall be grossed up
by the amount due in the event either of the following events occur:

 

  (a) any excise tax becomes payable pursuant to Section 4999 of the Internal
Revenue Code of 1986, as amended (the “Code”); and

 

  (g) any additional federal, state, or local income tax liability (calculated
at the highest effective rate applicable to individuals) becomes payable and the
amount of any additional excise tax liability (under Section 4999 of the Code)
attributable to the foregoing payments.

 

Pension Benefit

 

Notwithstanding any other provision in this Agreement, in the event your
employment is terminated for any reason other than Cause, you will be vested in
the pension benefit and entitled to credit on your pension plan accruals based
on your annual salary immediately prior to termination applied to the months
between your termination and January 1, 2007.

 

Miscellaneous Provisions

 

TNP’s obligation to make the payments provided for in this agreement and
otherwise to perform its obligations hereunder shall not be affected by any
circumstances, including without limitation, any set-off, counterclaim,
recoupment, defense or other claim, right or action which TNP may have against
you or others. In the event that your employment with TNP is terminated for any
reason, other than for Cause, you shall be under no obligation to seek other
employment or take any other action by way of mitigation of the amounts payable
to you under any of the provisions of this agreement.

 

In the event that a claim for payment or benefits under this agreement is
disputed, or if TNP commences any proceedings in connection with your
employment, you shall be reimbursed for all attorney fees and expenses incurred
by you in pursuing such claim, provided that you are successful as to at least
part of the disputed claim by reason of litigation, arbitration or settlement.
While such claim or proceeding is pending, TNP will reimburse you for such
attorney fees and expenses on a regular, periodic basis, within thirty days
following receipt by TNP of statements of such counsel. However, if you are not
successful as to at least part of the disputed claim by reason of litigation,
arbitration or settlement, you agree to repay TNP within 30 days of such
determination, an amount equal to the total amount that TNP has previously
reimbursed you for legal fees and expenses in connection with such claim or
proceeding.

 

4



--------------------------------------------------------------------------------

TNP shall require any successor to all or substantially all of its business
and/or assets, whether direct or indirect, by purchase, merger, consolidation,
acquisition of stock, or otherwise, to expressly assume and agree to perform
this agreement in the same manner and to the same extent as TNP would be
required to perform if no such succession had taken place. For purposes of this
paragraph, “TNP” shall mean both TNP as hereinbefore defined and any successor
to its business and/or assets as aforesaid which assumes and agrees to perform
this agreement by operation of law or otherwise.

 

The Executive shall not, during the Term of Employment and thereafter, without
the prior express written consent of TNP, disclose any confidential information,
knowledge or data relating to TNP, TNMP or any Affiliate and their respective
businesses, which (a) was obtained by the Executive in the course of the
Executive’s employment with TNP, and (b) which is not information, knowledge or
data otherwise in the public domain (other than by reason of a breach of this
provision by the Executive), unless required to do so by a court of law or
equity or by any governmental agency or other authority. In no event shall an
asserted violation of this paragraph constitute a basis for delaying or
withholding the payment of any amounts otherwise payable to the Executive under
this Agreement.

 

The respective rights and obligations of the parties hereunder shall survive any
termination of this agreement for any reason to the extent necessary to the
intended provision of such rights and the intended performance of such
obligations.

 

No provisions of this agreement may be modified, waived or discharged unless
such waiver, modification or discharge is agreed to in writing signed by you and
TNP. No agreements or representations, oral or otherwise, express or implied,
with respect to the subject matter hereof have been made by either party which
are not set forth expressly in this agreement. This agreement shall be governed
by and construed in accordance with the laws of the State of Texas.

 

If the above terms and conditions meet with your approval, please so indicate by
countersigning this letter in the space provided below, returning on copy to me.
We would be extremely pleased and proud to have you as a member of our TNP team.

 

Sincerely,

TNP Enterprises, Inc.

By:

 

 

--------------------------------------------------------------------------------

   

William J. Catacosinos

 

Agreed to and accepted this              day of             , 2003.

 

--------------------------------------------------------------------------------

Michael Bray

 

5